United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., claiming as widow of P.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-36
Issued: August 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2009 appellant, through her attorney, filed a timely appeal of a
September 1, 2009 Office of Workers’ Compensation Programs’ merit decision. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish that the
employee’s death was due to his accepted employment injuries.
FACTUAL HISTORY
The Office accepted that on October 17, 1988 the employee, then a 53-year-old letter
carrier, sustained an aggravation of major depression due to factors of his federal employment.
It entered the employee on the periodic rolls on July 20 1989.
The employee married appellant on August 16, 2003. On March 7, 2005 Dr. Dolores M.
DiGaetano, a Board-certified psychiatrist, diagnosed depressive disorder and panic disorder
related to the employee’s federal employment. She also diagnosed dementia and behavioral

disturbance, which were not considered work related. Dr. DiGaetano stated that the employee
was totally disabled. Dr. Darel A. Butler, a Board-certified neurologist, examined the employee
on May 25 and June 16, 2005 and diagnosed major depression and anoxic brain damage, altered
mental status and Alzheimer’s disease. He noted that the employee had a heart attack in
November 2003. Dr. Butler stated that the employee’s preexisting depression was likely
contributing to his current condition. On July 22, 2005 Dr. DiGaetano again diagnosed
employment-related major depression and panic disorder. She stated that the employee required
the services of an attendant when his wife was not available. Dr. DiGaetano stated that the
employee had no motivation to care for himself and required assistance with eating, dressing and
grooming. She again noted the more recent diagnosis of dementia.
In a letter dated August 8, 2005, the Office stated that as dementia and limited mobility
were not accepted conditions, the request for an attendant was not approved.1
On December 22, 2005 Dr. DiGaetano stated that the employee’s workplace anxiety was
the catalyst for his depression and that the depression resulted in impairment to his physical,
social and psychological functioning including sustained depressive responses to chronic
physical illness. She noted that he experienced insomnia, loss of appetite and mood swings as a
result of sustained depressive responses. Dr. DiGaetano stated, “[The employee’s] depressive
state contributed to his life threatening illness, coronary heart failure. Since this event, [the
employee’s] physical and emotional condition has been on a steady decline, experiencing
cognitive change, increased insomnia and decrease in social functioning.” She concluded, “It is
my professional opinion that [the employee’s] depression has produced significant physical and
emotional decline impairing his [activities of daily living] function to the extent that he can no
longer look after himself.”
The district medical adviser reviewed the medical record on January 31, 2006 and stated
that the employee required an attendant due to anoxic brain disease, dementia and Alzheimer’s
disease not due to the accepted aggravation of major depression.
In a decision dated October 12, 2006, the Office denied appellant’s request for a medical
attendant.
Dr. DiGaetano examined the employee on April 24, 2007 and diagnosed panic disorder,
depressive disorder and dementia. She stated that the employee had significant decline in his
cognitive function and required assistance with all of his affairs. Dr. DiGaetano found that the
employee was mentally incompetent to handle his financial or other affairs.
Appellant notified the Office on January 7, 2008 that the employee died on
January 5, 2008. She filed a claim for compensation by widow on January 29, 2008.
Dr. DiGaetano completed the form and advised that the cause of death was Alzheimer’s disease.
She stated, “Depression contributed to his cognitive decline associated with Alzheimer’s

1

The record indicates that the employee’s left leg was amputated in November 1999 due to his severe
cardiovascular problem.

2

dementia.” Dr. DiGaetano indicated with a checkmark “yes” that the employee’s death was due
to his accepted depression and panic disorder, which were caused by workplace anxiety. She
stated:
“The workplace injury caused the depression. Depression contributed to the
dementia as evidenced by social isolation, low motivation, decreased energy and
interest levels. [The employee’s] depression prevented him from experiencing his
environment in a meaningful, pleasurable way. Therefore, he gradually withdrew
from the environment, which included food, family and friends. His memory was
impaired. He was unable to care for himself. He lost the ability to communicate
effectively.”
Dr. Butler signed the death certificate and listed the cause of death as Alzheimer’s
disease. He did not list any other contributing causes of death.
The Office referred the claim to the district medical adviser on February 22, 2008. On
February 26, 2008 he opined that the employee was diagnosed with dementia years after the
employment injuries and that dementia and Alzheimer’s disease were not accepted conditions.
The district medical adviser stated that Alzheimer’s disease was not a consequence of the
accepted condition.
In a letter dated March 25, 2008, the Office informed appellant that the district medical
adviser did not support her claim.
By decision dated April 18, 2008, it denied appellant’s claim finding that the evidence
was not sufficient to establish that the employee’s death was caused by his accepted
employment-related conditions.
Appellant, through her attorney, requested a telephonic hearing. On August 26, 2008 she
stated that the employee was diagnosed with dementia not Alzheimer’s disease. Appellant stated
that the employee frequently mentioned to her that the employing establishment messed up his
life, the last time six weeks before he died. Following the oral hearing, she submitted a report
dated September 22, 2008 from Dr. Rebecca Caperton Rutledge, a clinical psychologist, who
stated that the employee’s depressive symptoms were linked to Alzheimer’s as the depression
started the symptoms and Alzheimer’s exacerbated them, including insomnia, anxiety, social
isolation, mood swings.
By decision dated November 3, 2008, an Office hearing representative remanded
appellant’s claim for additional development of the medical evidence including referral for a
second opinion evaluation.
The Office referred the employee’s records to Dr. Alain De La Chapelle, a Boardcertified psychiatrist, for a second opinion evaluation. In a December 6, 2008 report, he stated
that depression was not a primary cause of the employee’s death as Alzheimer’s was considered
the direct cause of death; however, depression could speed up the disease process and
progression. Dr. Chapelle concluded that major depressive disorder may have served as an
accelerant in the progression of the employee’s Alzheimer’s disease. On January 7, 2009 the
Office requested clarification of this report. In a January 13, 2009 supplement report,
3

Dr. Chapelle stated that, while the depressive disorder may have served as an accelerant in the
progression of the employee’s Alzheimer’s symptoms, the depression did not accelerate the
underlying disease process. He noted that one theory of the cause of Alzheimer’s disease was
the excessive production of beta amyloid protein, that this process was not caused by the
employee’s depression.
By decision dated February 10, 2009, the Office denied appellant’s claim, finding that the
weight of medical opinion was Dr. Chapelle’s report.
Appellant, through her attorney, requested an oral hearing on February 18, 2009. She
contended that the medical evidence established that the employee’s death was related to his
accepted employment condition of depression. In a September 1, 2009 decision, the Office
hearing representative found that the medical evidence was not sufficient to establish a causal
relationship between the employee’s accepted depression and his death by Alzheimer’s disease.
LEGAL PRECEDENT
An appellant has the burden of proving by the weight of the reliable, probative and
substantial evidence that the employee’s death was causally related to his federal employment.
This burden includes the necessity of furnishing medical opinion evidence of a cause and effect
relationship based on a proper factual and medical background.2
The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence.3 Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The opinion
of the physician must be based on a complete factual and medical background of the claimant,4
must be one of reasonable medical certainty5 and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.6
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of the Federal Employees’
Compensation Act which provides that, if there is disagreement between the physician making
the examination for the United States and the physician of the employee, the Secretary shall
appoint a third physician who shall make an examination and resolve the conflict of medical

2

Timothy Forsyth (James Forsyth), 41 ECAB 467, 470 (1990); Carolyn P. Spiewak (Paul Spiewak), 40 ECAB 552,
560 (1989).
3

See Naomi A. Lilly, 10 ECAB 560, 572-73 (1959).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

4

evidence.7 This is called a referee examination and the Office will select a physician who is
qualified in the appropriate specialty and who has no prior connection with the case.8
ANALYSIS
The Board finds that this case is not in posture for a decision due to an unresolved
conflict of medical opinion evidence. Appellant must establish that the accepted employmentrelated condition of aggravation of major depression caused or contributed to the employee’s
death. The listed cause of death is Alzheimer’s disease.
Appellant submitted a report from Dr. DiGaetano, a Board-certified psychiatrist, who
found that the accepted condition of depression contributed to the employee’s decline associated
with Alzheimer’s dementia. Dr. DiGaetano noted that aggravation of major depression was
accepted as related to the employee’s work and asserted that depression contributed to the
employee’s dementia as it prevented him from experiencing his surroundings in a meaningful
way. The employee gradually withdrew from food, family and friends as a result of his
depression. Appellant also submitted a report from Dr. Rutledge, a clinical psychologist, who
stated that the employee’s depressive symptoms were linked to Alzheimer’s as the depression
started the symptoms and Alzheimer’s exacerbated his symptoms of insomnia, anxiety, social
isolation and mood swings. This medical evidence supports a causal relationship between the
employee’s accepted employment injury and his death.
The Office referred the medical records to Dr. Chapelle, a Board-certified psychiatrist,
who suggested that there was an acceleration of the employee’s Alzheimer’s disease due to the
underlying employment-related depression, but, in a supplemental report, Dr. Chapelle negated
causal relation. He advised that the depression did not accelerate the formation of the excessive
beta amyloid protein, a potential cause of Alzheimer’s disease. There is disagreement between
Dr. DiGaetano and Dr. Rutledge for appellant and Dr. Chapelle for the Office on the issue of
whether the accepted aggravation of major depression caused or contributed to the employee’s
death. The Board finds that additional development of the medical evidence is necessary and
will remand the case to the Office for referral to an impartial medical examiner.
CONCLUSION
The Board finds that there is an unresolved conflict of medical opinion evidence as to
whether the employee’s accepted aggravation of major depression caused or contributed to his
death.

7

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

8

R.C., 58 ECAB 238 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the September 1, 2009 decision of the Office of
Workers’ Compensation Programs be set aside and remanded for further development consistent
with this decision of the Board.
Issued: August 4, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

